                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00633-RJC-DSC


 LEE S. JOHNSON,                                  )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 CONN APPLIANCES INC. et. al.,                    )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on Defendants’ “Motion to Dismiss” (document #3).

On December 7, 2020, the Court granted the alternate relief sought in the Motion, ordered the

parties to submit their dispute to binding arbitration and stayed this matter. See “Order” (document

#11). The remaining relief requested in the Motion is moot.

       Accordingly, Defendants’ “Motion to Dismiss” (document #3) is administratively denied

as moot without prejudice.

       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..

       SO ORDERED.
                                      Signed: February 11, 2021




      Case 3:20-cv-00633-RJC-DSC Document 12 Filed 02/11/21 Page 1 of 1
